Citation Nr: 0012466	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  96-52 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
fractured left finger for accrued benefits purposes.

2. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a skin breakdown for accrued benefits purposes.

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for disabilities incurred in an August 23, 1990, 
pedestrian/motor vehicle accident, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Dana A. Reece, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to benefits 
pursuant to 38 U.S.C. § 1151 for a fractured left finger for 
accrued benefits purposes, at a noncompensable rate of 
disability, and which also denied entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for disability secondary to a 
skin breakdown for accrued benefits purposes.  This appeal 
also arises from a September 1997 rating decision which 
denied entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for disabilities incurred in an August 23, 1990, 
pedestrian/motor vehicle accident for accrued benefits 
purposes.

This claim was previously before the Board and was the 
subject of a September 1998 remand which sought to obtain 
additional evidence.  That evidence has not been located.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist claimants in the 
development of facts pertinent to their claims and that VA 
must accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the evidence of record includes the 
veteran's VA medical records dating only to August 1989.  The 
appellant's claims relate to incidents which occurred in 
1989, 1990, and 1994.  Furthermore, the rating of the 
veteran's fractured left finger for accrued benefits purposes 
requires medical records relating to that disability.  The 
records of the veteran's treatment subsequent to August 1989 
are not of record.

The claims folder shows that an extensive effort was made to 
locate the missing six volumes of medical folders at the VA 
Medical Center.  However, it appears that the effort was 
unsuccessful.  The Board feels that additional effort should 
be made to locate those medical folders to ensure that every 
effort has been made to locate that evidence which the 
appellant feels supports her claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should attempt again to locate 
and obtain the records of the veteran's 
treatment by VA subsequent to August 
1989.  A search should be conducted at 
both the North Little Rock, Arkansas, RO 
and the Little Rock, Arkansas, VA Medical 
Center.  That search should be documented 
and the documentation should be placed in 
the claims folder.  If the search fails 
to locate the missing records, 
information indicating that the records 
have not been located should be placed in 
the claims folder.

2.  Following completion of the 
foregoing, if there is any pertinent 
evidence of record which has not been 
previously considered, the RO should 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
in whole or in part, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


